DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/18/2020 and 10/03/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,10-19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eun et al (US 20110063355).
                                                                                                                                                                                                    
Regarding claim 1, Eun et al teaches printing apparatus (figs.4,2), comprising: 
a continuous blanket (204 figs.2,4; paragraph 0016); 
a set of motorized rollers (22,30,34 figs.2,4), which are coupled to advance the blanket at a constant speed through an image area of the apparatus; 
one or more print bars (26A-26D fig.4; 216,220 fig.2), which are configured to eject droplets of ink at respective locations onto the blanket in the image area so as to create an image; 
one or more monitoring rollers (208,212 figs.2,4), which are positioned in proximity to the respective locations of the print bars and contact the blanket (204) so as to be rotated by advancement of the blanket, each monitoring roller comprising an encoder configured to output a signal indicative of a rotation angle of the monitoring roller (paragraphs 0016, 0021, 0023; figs.2,4); and 
a control unit (60 fig.4), which is configured to collect, during a calibration phase, the signal from the encoder in each of the one or more monitoring rollers over multiple rotations of the monitoring rollers (208,212) while the blanket is advanced at the constant speed through the image area and to compute runout correction factors for the one or more monitoring rollers (208,212) responsively to the collected signal, and which is further configured to synchronize, during an operational phase subsequent to the calibration phase, ejection of the droplets from the one or more print bars using the computed runout correction factors (paragraphs 0018-0020,0025 figs.2,4).

Regarding claim 2, Eun et al further teaches wherein the one or more print bars (26A-26D fig.4; 216,220 fig.2) comprise a first plurality of the print bars, and wherein the one or more monitoring rollers comprise a second plurality of the monitoring rollers (208,212 figs.2,4).

Regarding claim 3, Eun et al further teaches wherein the first plurality of print bars (26A-26D fig.4; 216,220 fig.2) are configured to eject the ink of different, respective colors, and wherein the control unit is configured to synchronize the ejection of the droplets with the advancement of the blanket so as to register the different colors in the image (paragraphs 0002,0005; figs.2,4).

Regarding claims 4 and 13, Eun et al further teaches comprising a transfer station, which is configured to transfer the image from the blanket to a print medium (paragraph 0016 teaches transfer type printing).

Regarding claim 5, Eun et al further teaches wherein the control unit is configured, during the calibration phase, to detect a deviation of the signal from the encoder relative to a clock signal having a predefined frequency, and to apply the runout correction factors in synchronizing the ejection of the droplets to the clock signal (paragraphs 0007,0008, 0024).
Regarding claim 6 and 15, Eun et al further teaches wherein the control unit is configured to derive from the signal output by the encoder a sequence of ticks at a predefined angular separation, and to sample the signal synchronously with the ticks and to measure, based on the clock signal, variations in a time elapsed between the ticks (paragraphs 0018-0020)

Regarding claim 7, Eun et al further teaches wherein the control unit is configured to compute and apply the runout correction factors as a function of an angle of rotation of each of the one or more monitoring rollers (paragraphs 0017, 0018).

Regarding claim 8, Eun et al further teaches wherein the control unit is configured to detect, based on the signal, variations in a speed of rotation of each of the one or more monitoring rollers as a function of the angle of rotation and to compute the runout correction factors so as to compensate for the variations in the speed (paragraphs 0017, 0018).

Regarding claim 10, Eun et al further teaches a method for controlling a printer (figs.4,2), which includes a one or more print bars configured to eject droplets of ink at respective locations onto a moving blanket in an image area of the printer, thereby forming an image on the moving blanket, the method comprising: 
advancing the continuous blanket (204 figs.2,4; paragraph 0016) at a constant speed through the image area over one or more monitoring rollers (208,212 figs.2,4), which are positioned in proximity to the respective locations of the one or more print bars (26A-26D fig.4; 216,220 fig.2) and contact the blanket so as to be rotated by advancement of the blanket, each monitoring roller comprising an encoder; 
receiving a signal from the encoder in each monitoring roller indicative of a rotation angle of the monitoring roller (208,212 figs.2,4); during a calibration phase, collecting the signal from the encoder in each of the monitoring rollers over multiple rotations of the monitoring rollers (208,212 figs.2,4) while the blanket is advanced at the constant speed through the image area; computing runout correction factors for the monitoring rollers (208,212 figs.2,4) responsively to the collected signal; and during an operational phase subsequent to the calibration phase, synchronizing ejection of the droplets from the print bars using the computed runout correction factors (paragraphs 0018-0020,0025, figs.2,4).

Regarding claim 11, Eun et al further teaches wherein the one or more print bars (26A-26D fig.4; 216,220 fig.2) comprise a first plurality of the print bars, and wherein the one or more monitoring rollers comprise a second plurality of the monitoring rollers (208,212 figs.2,4).

Regarding claim 12, Eun et al further teaches wherein the first plurality of print bars (26A-26D fig.4; 216,220 fig.2) are configured to eject the ink of different, respective colors, and wherein the control unit is configured to synchronize the ejection of the droplets with the advancement of the blanket so as to register the different colors in the image (paragraphs 0002,0005; figs.2,4).

Regarding claim 14, Eun et al further teaches wherein computing the runout correction factors comprises detecting a deviation of the signal from the encoder relative to a clock signal having a predefined frequency, and wherein synchronizing the ejection of the droplets comprises applying the runout correction factors in synchronizing the ejection of the droplets to the clock signal (paragraphs 0007,0008, 0024).

Regarding claim 16, Eun et al further teaches wherein computing the runout correction factors comprises calculating the runout correction factors as a function of an angle of rotation of each of the monitoring rollers (paragraphs 0017, 0018).

Regarding claim 17, Eun et al further teaches wherein calculating the runout correction factors comprises detecting, based on the signal, variations in a speed of rotation of each of the one or more monitoring rollers as a function of the angle of rotation and computing the runout correction factors so as to compensate for the variations in the speed (paragraphs 0017, 0018).

Regarding claim 19, Eun et al further teaches a printing system, comprising: 
a continuous blanket (204 figs.2,4; paragraph 0016); 
an image-forming station (fig.4), which comprises: 
        a set of motorized rollers (22,30,34 figs.2,4), which are coupled to advance the blanket at a constant speed through an image area of the image-forming station; 
one or more print bars (26A-26D fig.4; 216,220 fig.2), which are configured to eject droplets of ink at respective locations onto the blanket in the image area so as to create an image on the blanket; and 
one or more monitoring rollers (208,212 figs.2,4), which are positioned in proximity to the respective locations of the print bars and contact the blanket so as to be rotated by advancement of the blanket, each monitoring roller comprising an encoder configured to output a signal indicative of a rotation angle of the monitoring roller; 
a transfer station (paragraph 0016 teaches transferring of images), which is configured to transfer the image from the blanket to a print medium; and 
a control unit (60 fig.4), which is configured to collect, during a calibration phase, the signal from the encoder in each of the one or more monitoring rollers over multiple rotations of the monitoring rollers while the blanket is advanced at the constant speed through the image area and to compute runout correction factors for the one or more monitoring rollers responsively to the collected signal, and which is further configured to synchronize, during an operational phase subsequent to the calibration phase, ejection of the droplets from the one or more print bars using the computed runout correction factors (paragraphs 0018-0020,0025 figs.2,4).

Regarding claim 20, printer of Eun et al above teaches the method steps of claim 20.


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853